United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 August 13, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-40317
                          Summary Calendar


ROQUE ARANDA,

                                     Plaintiff-Appellant,

versus

THOMAS PRASIFKA, Warden;
JOANN DAVIS; ROSEMARY HEINSOHN,

                                     Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-02-CV-436
                      --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Roque Aranda, Texas prisoner # 805045, appeals the district

court’s dismissal of his civil rights lawsuit pursuant to

42 U.S.C. § 1983.    The district court dismissed the suit because

Aranda failed to comply with a sanction order issued by another

district court within the same district which required Aranda to

pay a monetary sanction and to obtain judicial approval prior to

submitting any filings to the clerk of the court for the Southern

District of Texas.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40317
                                 -2-

     The district court did not abuse its discretion in

dismissing the suit for failure to comply with the sanction

order.   Balawajder v. Scott, 160 F.3d 1066, 1068 (5th Cir. 1998).

Aranda argues that he paid the monetary sanction, but he failed

to comply with the requirement to obtain judicial approval prior

to filing his suit.    See id.

     This appeal is without arguable merit and is thus frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.     See 5TH CIR.

R. 42.2.

     Aranda is subject to the three-strikes bar of 28 U.S.C.

§ 1915(g).   See Aranda v. Simpson, No. 01-20064, at 2 (5th Cir.

June 13, 2001) (unpublished).    While this appeal was pending,

this court warned Aranda that the filing of frivolous pleadings

would invite the imposition of sanctions.     See Aranda v. Texas

Bd. of Pardons and Parole, No. 03-40202, at 2 (5th Cir. May 6,

2003) (unpublished).   To avoid sanctions for any matter that may

be pending, Aranda should review all pending matters and move to

voluntarily dismiss any that are frivolous.

     APPEAL DISMISSED, SANCTION WARNING ISSUED.